United States Court of Appeals
                        For the First Circuit

No. 02-1864

              LITTLE BAY LOBSTER COMPANY, INC., ET AL.,

                       Plaintiffs, Appellants,

                                  v.

               DONALD L. EVANS, SECRETARY OF COMMERCE,

                         Defendant, Appellee.




                                ERRATA



     The opinion of this court issued December 19, 2003, is amended

as follows:

     On page 2, line 22:    please replace "311 F.3d 120" with "311

F.3d 109, 110."